UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2208



CRUZ ANDRES VENTURA-ORELLANA,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-629-255)


Submitted:   March 20, 2000                 Decided:   April 24, 2000


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Paul S. Allen, Pauline M. Schwartz, PAUL, SHEARMAN, ALLEN & AS-
SOCIATES, Washington, D.C., for Petitioner. David W. Ogden, Acting
Assistant Attorney General, David V. Bernal, Assistant Director,
Anthony C. Payne, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cruz Andres Ventura-Orellana, a native and citizen of El

Salvador, seeks review a final order of the Board of Immigration

Appeals (Board) denying his claims for political asylum, 8 U.S.C.A.

§ 1158 (West 1999), and withholding of deportation, 8 U.S.C.

§ 1253(h) (1994).1   We find that the Board’s decision is supported

by substantial evidence.   See INS v. Elias-Zacarias, 502 U.S. 478,

481 (1992); 8 U.S.C. § 1105a(a)(4) (1994).2   Accordingly, we deny

Ventura-Orellana’s petition for review and affirm the Board’s

order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




     1
       Section 307(a) of the Illegal Immigration Reform Immigrant
Responsibility Act of 1996 (IIRIRA), Pub. L. No. 104-208, 110 Stat.
3009 repealed 8 U.S.C. § 1253(h). However, because this case was
in transition at the time the IIRIRA was passed, § 1253(h) is still
applicable under the terms of the IIRIRA’s transitional rules.
     2
        Section   306(b)   of   the  IIRIRA   repealed   8   U.S.C.
§ 1105a(a)(4), replacing it with 8 U.S.C.A. § 1252(b)(4) (West
1999). Again, because Ventura-Orellana’s case was in transition at
the time of the effective date of the IIRIRA, the transitional
rules provide for judicial review under § 1105a(a)(4) as it existed
before enactment of the IIRIRA. See IIRIRA § 309(c)(4).


                                 2